     Case 3:18-cr-00500-B Document 132 Filed 12/01/20              Page 1 of 3 PageID 1086



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA,                         §
  Plaintiff,                                      §
                                                  §                  CRIMINAL ACTION NO:
v.                                                §                          3:18-CR-500-B
                                                  §
CHRISTOPHER AUNDRE                                §
FAULKNER,                                         §
  Defendant.                                      §


                         SCHEDULING ORDER FOR SENTENCING

         The Court adopts the following schedule for sentencing in this case:

         1.     Sentencing will be on April 1, 2021 at 1:30 PM.

         2.     The presentence report (“PSR”) must be disclosed to the Court, defendant,

defendant’s counsel, and the attorney for the government by or before February 25, 2021.

         3.     Written objections or a written statement adopting the findings of the PSR must

be electronically filed within 14 days after receipt of the PSR.

         4.     If written objections to the Presentence Report have been timely made, the

Probation Office must disclose any addendum to the PSR no later than 14 days before

sentencing. If objections were made by the defendant, the attorney for the government must

file a written response to the objections no later than 14 days before sentencing.

         5.     Any written objections to the addendum must be electronically filed no later than

7 days before sentencing.

         6.     Any motions regarding downward or upward departures or variances from the

advisory guidelines must be filed at least 14 days before sentencing. All such motions must be

responded to in writing at least 7 days before sentencing.
  Case 3:18-cr-00500-B Document 132 Filed 12/01/20                       Page 2 of 3 PageID 1087



          7.            Any other written materials such as character or other supporting letters or

sentencing memoranda must be submitted to the Court at least 7 days before sentencing.

          8.            Unless specifically stated otherwise, any order continuing the sentencing in

this case automatically extends the associated sentencing deadlines identified herein.

          9.            In any case which 18 U.S.C. §§ 3663-64 apply, counsel for the government shall

provide to the U.S. Probation Officer, no later than five government business days from the date

of this Order, all information necessary for the officer to comply with crime victim restitution

requirements.

          10.           If, during the presentence report (“PSR”) investigation, it is determined that

Texas Youth Commission (“TYC”) records are needed, the court orders the TYC to release these

records to the Probation Officer assigned to prepare the PSR, acting in the performance of the

officer’s official duties pursuant to Fed. R. Crim. P. 32. The specific records that are to be

released include documents pertaining to the defendant’s social history, court disposition records,

substance abuse treatment records, psychological evaluations, other mental health treatment

records, educational records, general health records, adjustment while incarcerated records, and

release dates from the TYC.

          11.           Questions about this scheduling order or about any other matters related to this

case should be directed to Judge Boyle’s courtroom deputy by calling (214) 753-2740 and then

pressing the option for “criminal cases.” If, upon pressing the “criminal cases” option, the phone

goes to voice-mail, please leave a message (include the case name and number, as well as your

name and number and that of opposing counsel) which will be transmitted as an e-mail to Judge

Boyle’s        staff.    Alternatively,   you   can   e-mail   the   Court   regarding   your   case   at

Boyle_Criminal@txnd.uscourts.gov. If you choose to e-mail the Court, include the case name
  Case 3:18-cr-00500-B Document 132 Filed 12/01/20                Page 3 of 3 PageID 1088



and number, as well as your name and number. You must copy opposing counsel on your e-mail to

the Court. If you do not copy opposing counsel, you will not receive a response to your e-mail.




SO ORDERED.

Signed this December 1, 2020.




                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
